                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00897-MEH

DERRICK TAYLOR BROWN,

       Plaintiff,

v.

AUTONATION CHRYSLER DODGE JEEP RAM SOUTHWEST,

       Defendant.


                                             ORDER

Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant AutoNation Chrysler Dodge Jeep Ram Southwest’s

(“Defendant”) Motion to Compel Arbitration and Stay Proceedings (“Motion”). ECF 11. Plaintiff

Derrick Taylor Brown (“Plaintiff”), proceeding pro se, brought this lawsuit on March 29, 2021,

claiming discrimination, defamation, and threats made against his life. ECF 1. Plaintiff later

amended his Complaint, such that his claims are now for contract fraud, terroristic threats, and

deprivation of rights. ECF 14. Plaintiff’s response to the Motion was due May 28, 2021 (ECF

13), but Plaintiff did not file a response. The Court issued an order to show cause on June 4, 2021

(ECF 19) directing Plaintiff to show cause in writing no later than June 14, 2021 why the Motion

should not be granted. Plaintiff did not respond to the order to show cause. For the reasons that

follow, the Motion is granted, and the case is administratively closed.

                                 FACTUAL BACKGROUND

       Plaintiff’s Amended Complaint contains hardly any details of the underlying events of his

lawsuit. Therefore, the Court must rely on the documents attached to the Motion for clarity. See
Morrison v. Colo. Permanente Med. Grp. PC, 983 F. Supp. 937, 939 (D. Colo. 1997) (noting that

in determining whether an arbitration provision warrants dismissal under Rule 12(b)(1) for the

lack of federal subject matter jurisdiction, the court also may consider affidavits, documents, and

other exhibits). Defendant’s Exhibit B is a Retail Purchase Agreement (“Purchase Agreement”)

between itself and Plaintiff. ECF 11-2. On February 17, 2021, Plaintiff entered into this Purchase

Agreement for a 2021 Ram 1500 truck. Id.

       As part of the paperwork exchanged on that day, the parties signed an Arbitration

Agreement. Exh. A, ECF 11-1. That document states, in part:

       This Arbitration Agreement (“Agreement”) applies to Purchaser(s) (“you”) who
       is/are in the process of: (1) purchasing or leasing a vehicle(s) including any
       negotiations or applications(s) for credit or other dealings or interactions with the
       Dealership (which hereinafter is defined as the applicable dealership, together with
       its parents, subsidiaries, affiliated, predecessors, successors, and assigns, and each
       of their respective owners, directors, officers, managers, employees, vendors and
       agents); (2) servicing any vehicle(s) with the Dealership; and (3) reviewing,
       negotiating or executing any documents or agreements during the course of
       interactions with the Dealership (collectively, including all subparts listed above,
       “Purchaser/Dealership Dealings”). You and the Dealership agree that neutral and
       binding arbitration on an individual basis only will be the sole method of resolving
       any claim, dispute or controversy (collectively, “Claims”) that either Party has
       arising from Purchaser/Dealership Dealings, with the sole exception that either
       Party may file Claims in a small claims court as an alternative to proceeding with
       arbitration. Claims include, but are not limited to the following: (1) Claims in
       contract, tort, regulatory, statutory, equitable, or otherwise; (2) Claims relating to
       any representations, promises, undertaking, warrantied, covenants or service; (3)
       Claims regarding the interpretation, scope, or validity of this Agreement, or
       arbitrability of any issue; (4) Claims between you and the Dealership; and (5)
       Claims arising out of or relating to your application for credit, this Agreement
       and/or any and all documents executed, presented or negotiated during
       Purchaser/Dealership Dealings, or any resulting transaction, service, or
       relationship, including that with the Dealership, or any relationship with third
       parties who do not sign this Agreement that arises out of the Purchaser/Dealership
       Dealings.

Id. Plaintiff’s signature appears on the document above his printed name and across from

the electronic signature of Defendant’s representative. Id.




                                                 2
                                 PROCEDURAL BACKGROUND

        As required by the Local Rules, Defendant conferred with Plaintiff prior to the filing of the

Motion. Mot. at 1. Plaintiff indicated his opposition to the Motion. Id. Sometime shortly after

this conferral, Plaintiff drafted and filed a “motion to dismiss” Defendant’s current Motion. ECF

12. Through his Motion, Plaintiff wanted the Court to “dismiss” Defendant’s Motion. Id. The

Court denied Plaintiff’s motion, explaining that a motion to dismiss was not the proper mechanism

to oppose the Motion; instead, the Court permitted Plaintiff to raise the same arguments in his

motion in a separately filed response. ECF 13. Plaintiff never filed that separate response, nor did

he file a response to the Court’s subsequent order to show cause. ECF 19.

                                       LEGAL STANDARDS

        “[U]pon being satisfied that the issue involved in [the pending] suit or proceeding is

referable to arbitration under [the parties’] agreement,” a district court “shall . . . stay the trial of

the action until such arbitration has been had in accordance with the terms of the agreement.” 9

U.S.C. § 3; see also Belnap v. Iasis Healthcare, 844 F.3d 1272, 1279 (10th Cir. 2017) (citing Rent–

A–Center, W., Inc. v. Jackson, 561 U.S. 63, 68 (2010)). Therefore, a district court must stay or

dismiss the lawsuit if a written agreement provides for the arbitration of its subject matter. “There

is a strong federal policy favoring arbitration for dispute resolution.” Coors Brewing Co. v. Molson

Breweries, 51 F.3d 1511, 1514 (10th Cir. 1995) (quoting Peterson v. Shearson/Am. Express, Inc.,

849 F.2d 464, 465 (10th Cir. 1988)). If there is uncertainty as to whether a claim is arbitrable, “[a]ll

‘doubts are to be resolved in favor of arbitrability.’” Id. (quoting Oil, Chem., & Atomic Workers

Int’l Union, Local 2-124 v. Am. Oil Co., 528 F.2d 252, 254 (10th Cir. 1976)). “The presumption

in favor of arbitration is properly applied in interpreting the scope of an arbitration agreement;




                                                   3
however, this presumption disappears when the parties dispute the existence of a valid arbitration

agreement.” Dumais v. Am. Golf Corp., 299 F.3d 1216, 1220 (10th Cir. 2002).

       Arbitration is a contractual matter; it is required only if the parties agree to it. AT & T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986); see also Coors Brewing Co.,

51 F.3d at 1516. “The question of whether the parties agreed to arbitrate is to be decided by the

court.” AT & T Techs., 475 U.S. at 648–49. Only claims having “a reasonable factual connection

to the contract” are arbitrable. Coors Brewing Co., 51 F.3d at 1516.

       Arbitration is not required if the contract is unenforceable or should be revoked. “[A]

written provision in any . . . contract evidencing a transaction involving commerce to settle by

arbitration a controversy thereafter arising out of such contract or transaction, or the refusal to

perform the whole or any part thereof, or an agreement in writing to submit to arbitration an

existing controversy arising out of such a contract, transaction, or refusal, shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2 (emphasis added). The Court applies state law to determine whether

an arbitration agreement is enforceable. Weller v. HSBC Mortg. Servs., Inc., 971 F. Supp. 2d 1072,

1077 (D. Colo. 2013). The interpretation of a contract is a question of law for the court, and a

court’s duty is “to interpret a contract in a manner that effectuates the manifest intention of the

parties at the time the contract was signed.” Randall & Blake v. Metro Wastewater Reclamation

Dist., 77 P.3d 804, 806 (Colo. App. 2003).

       The Court resolves ambiguities in an arbitration agreement or doubts about an arbitration

clause’s scope in favor of arbitration. Lane v. Urgitus, 145 P.3d 672, 678 (Colo. 2006); Armijo v.

Prudential Ins. Co. of Am., 72 F.3d 793, 797 (10th Cir. 1995) (quoting Mitsubishi Motors Corp. v.

Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1984)). When the arbitration clause is broad in scope,




                                                 4
and “in the absence of any express provision excluding a particular grievance from arbitration,”

the agreement must be enforced, unless the opposing party can positively demonstrate that there

is no interpretation of the agreement that would cover the claims at issue. Local 5-857 Paper,

Allied-Industrial, Chemical & Energy Workers Intern. Union v. Conoco, Inc., 320 F.3d 1123, 1126

(10th Cir. 2003) (quoting AT&T Techs., 475 U.S. at 650).

                                           ANALYSIS

I.     Arbitration

       When determining motions to compel arbitration, courts apply “a standard similar to that

governing motions for summary judgment.” Stein v. Burt-Kuni One, LLC, 396 F. Supp. 2d 1211,

1213 (D. Colo. 2005). “The party moving to compel arbitration must present ‘evidence sufficient

to demonstrate the existence of an enforceable agreement.’” Hickerson v. Pool Corp., 2020 WL

5016938, at *3 (D. Colo. Aug. 25, 2020) (quoting Bellman v. i3Carbon, LLC, 563 F. App’x 608,

612 (10th Cir. 2014)). If the moving party presents sufficient evidence, then the burden shifts to

the nonmoving party “to raise a genuine dispute of material fact regarding the existence of an

agreement.” Bellman, 563 F. App’x at 612.

       Here, the Court finds that Defendant has presented evidence of a valid and enforceable

arbitration agreement. The agreement states that it is between the Purchaser (i.e., Plaintiff) and

the Dealership (i.e., Defendant) in connection with the purchase of a vehicle. Exh. B at 1. It is

signed by both Plaintiff and a representative of Defendant, and the agreement was signed in

connection with Plaintiff’s purchase of a truck. Exh. A. Therefore, considering the totality of the

evidence before the Court, Defendant has met its burden to show the existence of a valid arbitration

agreement. See Khoja v. DPD Sub, Inc., No. 15-cv-00258-WYD-KMT, 2015 WL 5697336, at *3




                                                 5
(D. Colo. Sep. 29, 2015) (finding movant met initial burden “after reviewing the afore-mentioned

evidence”).

       The burden then shifts to Plaintiff to demonstrate a genuine issue of material fact as to the

enforceability of the arbitration agreement.      Because Plaintiff has not filed a response (or

responded to the Court’s order to show cause), Plaintiff has not met this burden. However, in the

interest of justice, the Court will briefly consider the arguments raised in Plaintiff’s previously

filed “motion to dismiss.” The Court notes from the outset that these are conclusory legal

arguments and are insufficient to create a genuine dispute of material fact. Assuming Plaintiff’s

arguments could create a genuine dispute, the Court finds that Plaintiff raises two pertinent issues

concerning fraud in the inducement and unconscionability. ECF 12 at 2–3.

       As to fraud in the inducement, the Supreme Court has held that fraudulent inducement

claims concerning the contract as a whole must be resolved by an arbitrator. Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 449 (2006) (“[w]e reaffirm today that, regardless of

whether the challenge is brought in federal or state court, a challenge to the validity of the contract

as a whole, and not specifically to the arbitration clause, must go to the arbitrator.”). “Buckeye is

consistent with the Colorado Supreme Court holding that ‘[a] fraudulent inducement claim, if it is

to be considered by the trial court, must be directed specifically to fraud inducing the plaintiff to

agree to arbitrate.’” Pope v. Integrated Associates of Denver, Inc., No. 16-cv-02588-JLK, 2017

WL 4857407, at*2 (D. Colo. Apr. 21, 2017) (quoting Ingold v. AIMCO/Bluffs, L.L.C., 159 P.3d

116, 120 (Colo. 2007)). In this case, Plaintiff’s fraudulent inducement claim goes to the entirety

of the contract, not just the arbitration provision. ECF 12 at 2 (“If any of these is proven to be

true, the contract in question becomes void.”). As such, the Court finds that Plaintiff’s fraudulent




                                                  6
inducement claim does not “provide him relief from his agreement to submit his claims” to

arbitration. Pope, 2017 WL 4857407, at *2.

       Plaintiff also raises the issue of unconscionability. When a party raises unconscionability

as a defense to an arbitration agreement, the burden of proof is on that party to demonstrate the

unconscionable nature of the contract. Nesbitt v. FCNH, Inc., 74 F. Supp. 3d 1366, 1371 (D. Colo.

2014) (“The burden of proof is on the party opposing arbitration.”). Since Plaintiff did not respond

to the Motion, he has not met this burden. However, even if the Court assumed the contract in this

case is adhesive in nature (for example, consisting of standardized forms, without the ability to

negotiate, and a power disadvantage), it does not render the contract void. A contract of adhesion

is not inherently unconscionable. Bernal v. Burnett, 793 F. Supp. 2d 1280, 1287 (D. Colo. 2011).

Accordingly, the Court finds that the unconscionability argument also does not prevent the

enforcement of the arbitration agreement.

       Finding no genuine dispute of fact as to the enforceability of the arbitration agreement, the

Court must grant Defendant’s Motion.

II.    Stay of Proceedings

       When the parties have entered into an arbitration agreement, and either party requests a

stay of the case pending arbitration, the Court must stay the case. 9 U.S.C. § 3. Here, Defendant

has requested a stay. However, because the Tenth Circuit has construed an administrative closure

to be the practical equivalent of a stay, Quinn v. CGR, 828 F.2d 1463, 1465 n.2 (10th Cir. 1987),

the Court instead will administratively close the case pending the arbitration’s outcome pursuant

to D.C.Colo.LCivR 41.2.




                                                 7
                                          CONCLUSION

       ACCORDINGLY, Defendant’s Motion [filed May 7, 2021; ECF 11] is granted. The

Clerk of the Court is directed to administratively close this case. The Court may reopen it for good

cause, such as after the issuance of the arbitration award, if appropriate.

       SO ORDERED.

       DATED this 18th day of June, 2021, in Denver, Colorado.

                                                      BY THE COURT:




                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                  8
